In a claim to recover damages for personal injuries, the defendant appeals as limited by its brief from an interlocutory judgment of the Court of Claims (Silverman, J.), dated March 26, 1993, which, inter alia, is in favor of the plaintiff and against the defendant to the extent of finding that the defendant was twenty-five percent at fault in the happening of the accident.
Ordered that the interlocutory judgment is affirmed, with costs.
Contrary to the defendant’s contention, the claimant established that the use of the speed bump as a traffic control device created an unreasonably dangerous condition in the roadway and was a proximate cause of the claimant’s injuries. Therefore the court properly determined that the defendant was partially at fault in the happening of the accident. Sullivan, J. P., Santucci, Joy and Krausman, JJ., concur.